DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim object for claim 3 is withdrawn due to amendment. 
Claim Interpretation
Withdrawn due to amendment. 
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Applicant argues the lack of teaching of the new claim amendment by Huo et al regarding claim language “three dimensional”, “volumetric data of a three-dimensional”, “classifying volumetric data of a three-dimensional”. A review of the Wu (US 2012/0224755) teaches the ability to processing three-dimensional/voxel image data in 0001 and 0004, with three-dimensional image data by CT and MRI image data. Applicant argued that WU are for 3D printer to print out physical model and not for decomposing a projection image and argued that one of ordinary skill in the art would not have considered using Wu. Examiner disagree, one ordinary skill in the art know that to 3D print a physical mode, one would need a program that can handle the digital 3D images data, with ability to view from all point in the virtual space, where during the view in the virtual space the user can decompose the 3D image to parts for further modification/editing before approving for a print of a physical 3D model. 
Wu further teaches the use of machine learning to classifying of three-dimensional/voxel/volume image data in figure 4 and paragraph 0041-0042. Please see the Office Action below for further detail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9, 11-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huo et al (US 2013/0108135) in view of Wu (US 2012/0224755).
Claim 1:
Huo et al (US 2013/0108135) teaches the following subject matter:
A system for image decomposition of an anatomical projection image, comprising: 
a storage memory configured to store a plurality of instruction; and processor circuitry configured to execute the plurality of instructions to (0028 teaches detection method is memory-intensive (storage memory) and requires significant computational resources (processor circuitry)): 
read projection image data representing a projection image generated by irradiating a part of a subject with imaging radiation, wherein a body portion within the irradiated part is a three-dimensional attenuation structure of an attenuation of the imaging radiation, wherein the attenuation structure represents a member of a predefined class of attenuation structures, thereby representing a classification of the attenuation structure (figure 1 and 0029-0031 teaches processing x-ray image (definition of x-ray: 1. an electromagnetic wave of high energy and very short wavelength, which is able to pass through many materials opaque to light. 2. a photographic or digital image of the internal composition of something, especially a part of the body (3D structure being attenuated during imaging radiation), produced by X-rays being passed through it and being absorbed to different degrees by different materials) of chest and lung (body portion) which are predefined classify structures; figure 1-2 and 0032-0035 teaches classification of pixel such as rib and lungs);
decompose the projection image of the attenuation structure, wherein the decomposition of the projection image decomposes between a contribution of the classified body portion to the projection image and a contribution of a further body portion in the irradiated part to the projection image, wherein the further body portion at least partially overlaps with the classified body portion in the projection image (figures 1-2 and 0032-0036 teaches x-ray chest image decomposed to rib and lungs by segmentation process. The anatomy of a chest x-ray image is overlapping of ribs over the lungs as show in figures 5-9).
Huo et al teaches all the subject matter above, but not the following which is taught by Wu (US 2012/0224755):
Three-dimensional (0001 teaches rapid processing of three-dimensional image data such as CT or MRI images; 0004 and figure 1 teaches processing of image data set that are voxel, volume pixel and three-dimensional space)
by classifying with a machine learning algorithm that is trained on volumetric image data, volumetric data of the three-dimensional attenuation structure that is visible in the projection image (0042 teaches classifying by using neural network (machine learning algorithm) that is trained for voxel image data processing, where voxel is three-dimensional structure, by visible projection image data display by image thresholding, histogram thresholding, region growing, region splitting, watershed method, graph partitioning, clustering).
Huo et al and Wu are both in the field of image analysis, especially the use of neural network (machine learning) on x-ray image data for segmentation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network for Huo et al with neural network for Wu with the ability to be trained with voxel (3D or volumetric image data) for image segmentation which is considered commonly used as disclosed by Wu in 0042.

Claim 3:
The system of  claim 1, wherein processor circuit is further the configured for semi-automatic or automatic segmentation of a portion of the volumetric image data representing the body portion from the volumetric image data and to calculate a simulated projection image of the segmented portion of the volumetric image data (Huo et al - figure 1 and 0032 teaches sequence for automated rib suppression and extraction of lungs region of interest form image, where ribs and lungs are body portion. Figure 1 teaches conditioned image for display and 0031 teaches the use of morphological filters and suitable processing technique (processing for simulated projection image). Wu addressed volumetric image data).

Claim 4:
The system of claim 1, wherein the processor circuity is data processing system is further configured to calculate, using the volumetric image data, a simulated projection image of the irradiated part of the subject (Huo et al – figure 3 and 0037-0039 is the sub-processing of figure 1 and 2, which carry out further calculation of image data and the morphological filter data (simulated projection image). Wu addressed image data as volumetric).



Claim 6:
Huo et al teaches:
The system of claim 1, wherein the decomposition of the projection image includes determining, for the projection image, a contribution image which is indicative of the contribution of the classified body portion to the projection image (figures 1-3 and 0031-0036 decomposition of chest image (projection image) to lungs and rib cage (classified body portion) where the using of template (contribution image) use to detect rib edge for shape and lines of capture chest images).

Claim 7:
Huo et al teaches:
The system of claim 1, wherein the attenuation structure is an anatomically and/or functionally defined portion of the body (figure 1 and 0031-0036 teaches x-ray of chest, including lungs and ribs, the attenuation structure as portion of the body).

Claim 9:
Huo et al teach the following subject matter:
A method (figures 1-3 teaches flowchart which is view as method) for decomposing an anatomical projection image, comprising:
read projection image data representing a projection image generated by irradiating a part of a subject with imaging radiation, wherein a body portion within the irradiated part is a three-dimensional attenuation structure of an attenuation of the imaging radiation, wherein the attenuation structure represents a member of a predefined class of attenuation structures, thereby representing a classification of the attenuation structure (figure 1 and 0029-0031 teaches processing x-ray image (definition of x-ray: 1. an electromagnetic wave of high energy and very short wavelength, which is able to pass through many materials opaque to light. 2. a photographic or digital image of the internal composition of something, especially a part of the body (3D structure being attenuated during imaging radiation), produced by X-rays being passed through it and being absorbed to different degrees by different materials) of chest and lung (body portion) which are predefined classify structures; figure 1-2 and 0032-0035 teaches classification of pixel such as rib and lungs);
decompose the projection image using the classification of the attenuation structure, wherein the decomposition of the projection image decomposes between a contribution of the classified body portion to the projection image and a contribution of a further body portion in the irradiated part to the projection image, wherein the further body portion at least partially overlaps with the classified body portion in the projection image (figures 1-2 and 0032-0036 teaches x-ray chest image decomposed to rib and lungs by segmentation process. The anatomy of a chest x-ray image is overlapping of ribs over the lungs as show in figures 5-9); 
Huo et al teaches all the subject matter above, but not the following which is taught by Wu (US 2012/0224755):
Three-dimensional (0001 teaches rapid processing of three-dimensional image data such as CT or MRI images; 0004 and figure 1 teaches processing of image data set that are voxel, volume pixel and three-dimensional space)
training the machine learning algorithm using volumetric image data (0011 teaches imaging 3D physical models for three-dimensional image data (voxel or volumetric image data) set from x-ray imaging. 0042 teaches trained classifier, such as neural network (machine learning) on voxel (3D) image data which is commonly for image segmentation).
by classifying with a machine learning algorithm that is trained on volumetric image data, volumetric data of the three-dimensional attenuation structure that is visible in the projection image (0042 teaches classifying by using neural network (machine learning algorithm) that is trained for voxel image data processing, where voxel is three-dimensional structure, by visible projection image data display by image thresholding, histogram thresholding, region growing, region splitting, watershed method, graph partitioning, clustering).
Huo et al and Wu are both in the field of image analysis, especially the use of neural network (machine learning) on x-ray image data for segmentation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network for Huo et al with neural network for Wu with the ability to be trained with voxel (3D or volumetric image data) for image segmentation which is considered commonly used as disclosed by Wu in 0042.

Claim 11:
The method of claim 9, further comprising segmenting the body portion to be classified form the volumetric image data and calculating a projection image of the segmented body part portion (Huo et al - figure 1 and 0032 teaches sequence for automated rib suppression and extraction of lungs region of interest form image, where ribs and lungs are body portion. Figure 1 teaches conditioned image for display and 0031 teaches the use of morphological filters and suitable processing technique (processing for simulated projection image). Wu addressed volumetric image data). 

Claim 12:
The method of claim 9, further comprising calculating a simulated projection image of the irradiated part of the subject (Huo et al – figure 3 and 0037-0039 is the sub-processing of figure 1 and 2, which carry out further calculation of image data and the morphological filter data (simulated projection image). Wu addressed image data as volumetric).

Claim 14:
Huo et al teach the following subject matter:
A non-transitory computer-readable medium having executable
instructions stored thereon which, when executed by at least one processor, cause the at least
one processor to perform a method for decomposing an anatomical projection image, the
method comprising:
read projection image data representing a projection image generated by irradiating a part of a subject with imaging radiation, wherein a body portion within the irradiated part is a three-dimensional attenuation structure of an attenuation of the imaging radiation, wherein the attenuation structure represents a member of a predefined class of attenuation structures, thereby representing a classification of the attenuation structure (figure 1 and 0029-0031 teaches processing x-ray image (definition of x-ray: 1. an electromagnetic wave of high energy and very short wavelength, which is able to pass through many materials opaque to light. 2. a photographic or digital image of the internal composition of something, especially a part of the body (3D structure being attenuated during imaging radiation), produced by X-rays being passed through it and being absorbed to different degrees by different materials) of chest and lung (body portion) which are predefined classify structures; figure 1-2 and 0032-0035 teaches classification of pixel such as rib and lungs);
decompose the projection image using the classification of the attenuation structure, wherein the decomposition of the projection image decomposes between a contribution of the classified body portion to the projection image and a contribution of a further body portion in the irradiated part to the projection image, wherein the further body portion at least partially overlaps with the classified body portion in the projection image (figures 1-2 and 0032-0036 teaches x-ray chest image decomposed to rib and lungs by segmentation process. The anatomy of a chest x-ray image is overlapping of ribs over the lungs as show in figures 5-9).
Huo et al teaches all the subject matter above, but not the following which is taught by Wu (US 2012/0224755):
Three-dimensional (0001 teaches rapid processing of three-dimensional image data such as CT or MRI images; 0004 and figure 1 teaches processing of image data set that are voxel, volume pixel and three-dimensional space)
training the machine learning algorithm using volumetric image data (0011 teaches imaging 3D physical models for three-dimensional image data (voxel or volumetric image data) set from x-ray imaging. 0042 teaches trained classifier, such as neural network (machine learning) on voxel (3D) image data which is commonly for image segmentation);
by classifying with a machine learning algorithm that is trained on volumetric image data, volumetric data of the three-dimensional attenuation structure that is visible in the projection image (0042 teaches classifying by using neural network (machine learning algorithm) that is trained for voxel image data processing, where voxel is three-dimensional structure, by visible projection image data display by image thresholding, histogram thresholding, region growing, region splitting, watershed method, graph partitioning, clustering).
Huo et al and Wu are both in the field of image analysis, especially the use of neural network (machine learning) on x-ray image data for segmentation such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network for Huo et al with neural network for Wu with the ability to be trained with voxel (3D or volumetric image data) for image segmentation which is considered commonly used as disclosed by Wu in 0042.



Claim 16:
The system according to claim 1, wherein the three dimensional attenuation structure is defined by attenuation contrast of the imaging radiation (Huo et al teaches: X-ray is the imaging radiation taught above. figure 2 and 0034-0036 teach the use of lower resolution, image normalization, Gaussian derivative feature information is view as part of the defining the attenuation contract to identify the image feature such as lung and rib region. Wu teaches three-dimensional above).

Claim 17:
Huo et al teaches:
The system according to claim 1, wherein within the body portion, the local absorbance is detectably different compared to adjacent body portions (figure 1 and 0031-0036 teaches the use of pixel-base processing to detect the different local absorbance and use of neural network for generating a pixel-based lung segmentation from boundaries of a rib cage; claim 16 teach detecting and labeling rib feature by grouping adjacent pixel associated with particular rib feature (body portions)).

Claim 18:
Huo et al teaches:
The system according to claim 1, wherein the three-dimensional attenuation structure represents at
least one of the heart, the rib cage, and one or more lobes of the lung (Huo et al teaches:0031 teaches chest x-ray (attenuation structure) result in lungs and rib cage; figure 1 and 0032-0035. Wu teaches three-dimensional above).



Claim 19:
Huo et al teaches:
The system according to claim 6, wherein the simulated projection image is calculated using a ray-casting algorithm (figure 1 and 0031-0032 teaches the use of morphological filter (simulated projection image) for outputting boundaries of lung or rib cage, where the data is x-ray would result from ray casting algorithm).

Claim 20:
Huo et al teaches:
The system according to claim 3, wherein the machine learning algorithm comprises
an artificial neural network (0031 teaches the use of neural network- based logic; 0035 teaches classifier such as artificial neural network).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huo et al (US 2013/0108135) in view of Wu (US 2012/0224755) as applied to claim 4 above, and further in view of Yang et al (US 2019/0090774).
Claim 5:
Huo et al and Wu teaches projection image and irradiated part of the subject all the subject matter above, but not the following which is taught by Yang et al:
The system of claim 4, wherein the training is based on the calculated of the segmented portion of the volumetric image data and the simulated projection image (0010 teaches training of CNN (convolutional neural network/machine learning) using the generated segment heart (segmented portion of the image data) and simulation data (simulated image data); 0032 teach CNN dealing with non-invasive 3-dimensional of the body mapping (3D image data)).
Huo et al, Wu and Yang et al are all in the field of image analysis, especially the use of machine learning such as neural network on segmented anatomical 3D image data for training such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network for Huo et al and Wu with training the neural network (CNN) of Yang et al using segmented portion of the image data and simulated image such the CNN would provide real-time monitoring and localizing for guiding treatment as disclosed by Yang et al in 0059. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huo et al (US 2013/0108135) in view of Wu (US 2012/0224755) as applied to claim 12 above, and further in view of Yang et al (US 2019/0090774).
Claim 13:
Huo et al and Wu teaches projection image and irradiated part of the subject all the subject matter above, but not the following which is taught by Yang et al:
The method of claim 12, wherein the machine learning algorithm is trained based on the calculated projection image of the segmented body portion and the simulated projection image of the irradiated part of the subject (0010 teaches training of CNN (convolutional neural network/machine learning) using the generated segment heart (segmented portion of the image data) and simulation data (simulated image data); 0032 teach CNN dealing with non-invasive 3-dimensional of the body mapping (3D image data)).
Huo et al, Wu and Yang et al are all in the field of image analysis, especially the use of machine learning such as neural network on segmented anatomical 3D image data for training such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the neural network for Huo et al and Wu with training the neural network (CNN) of Yang et al using segmented portion of the image data and simulated image such the CNN would provide real-time monitoring and localizing for guiding treatment as disclosed by Yang et al in 0059. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KENIG  et al (US 2015/0294182) teaches Method For Estimating Semi-transparent Object E.g. Bone Structure From Image E.g. Chest X-ray, Involves Calculating Object For Estimation Based On Calculated Approximation Of Object Suppressed Image – teaches estimating one or more semi-transparent objects from an image comprising: receiving an image having at least one object for estimation, the at least one object being semi-transparent and overlaid over at least one other object, the image having a plurality of pixels; calculating a probability map of the at least one object, the probability map comprising a plurality of pixels corresponding to the plurality of pixels of the received image, wherein each probability map pixel has a value proportional to the probability that the pixel of the received image contains the at least one object; calculating an approximation image of an object suppressed image based on the object probability map, wherein the approximation image is substantially equal to corresponding regions of the received image at portions with low probability values, and the approximation image denotes a smooth approximation of the image with the at least one object suppressed at portions with high probability values of the object probability map; and calculating the at least one object for estimation based on the calculated approximation of the object suppressed image.
CANT et al (US 2019/0216408) teaches GEOMETRIC MISALIGNMENT CORRECTION METHOD FOR CHEST TOMOSYNTHESIS RECONSTRUCTION - chest TS is capable of separating overlapping anatomy into subsequent section planes, making the detection of certain pathologies easier compared to standard X-ray images

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656